Citation Nr: 1022181	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  09-06 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty for approximately 20 years 
and retired in March 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2008 rating decisions of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  


FINDINGS OF FACT

1.   The Veteran is service-connected for diabetic 
nephropathy associated with diabetes mellitus, Type II, with 
retinopathy and erectile dysfunction, rated as 30 percent 
disabling under renal dysfunction; chronic low back pain with 
L5-S1 radiculopathy, rated as 20 percent disabling: diabetes 
mellitus, Type II with retinopathy, and erectile dysfunction, 
rated as 20 percent disabling; peripheral neuropathy, left 
lower extremity, associated with diabetes mellitus, Type II, 
with retinopathy and erectile dysfunction, rated as 10 
percent disabling; and peripheral neuropathy, right lower 
extremity, associated with diabetes mellitus, Type II, with 
retinopathy and erectile dysfunction, rated as 10 percent 
disabling; and left sciatic nerve neuralgia associated with 
low back pain with L5-S1 radiculopathy, rated as 10 percent 
disabling.  The combined rated is 70 percent.  

2.  The Veteran's service-connected disabilities render him 
unable to secure or follow substantially gainful employment 
given his work history and educational background.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for TDIU have been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.16 (2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c) (2009).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 
(2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claim on appeal in light of the above-noted 
legal authority, and in light of the Board's favorable 
disposition of this matter, the Board finds that all 
notification and development action needed to fairly resolve 
the claim has been accomplished.

TDIU

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2009).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2009).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the Claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the Claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training, and previous work experience, but not to his age or 
to any impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2009).

Pursuant to 38 C.F.R. § 4.16(b), when a Claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321 (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.




Analysis

Here, the Veteran meets the schedular criteria for TDIU 
because his service-connected disorders bring the combined 
evaluation to 70 percent.  38 C.F.R. § 4.16(a), 4.25 (2009).  

When he filed for a TDIU in April 2008, the Veteran reported 
that he had completed high school and had worked from 1993 
until 2006 as a custodian for the U.S. Postal Service.  In 
statements of record, he has argued that he left employment 
at that time because his legs and feet were too painful to 
walk, but attempts to obtain records from the postal service 
attributing his retirement to such a condition were 
unsuccessful.  It is indicated from the Postal Service that 
he retired.

When examined by VA in June 2008, it was noted that the 
Veteran's diabetes mellitus was treated with medication and 
significant residuals were not indicated.  The Veteran 
reported constant radiating pain to the left hip as a result 
of his low back condition.  Examination showed that there was 
left paralumbar tenderness and slight limitation of motion of 
the thoracolumbar spine.  The examiner noted that the joint 
function of the spine was additionally limited by pain and 
lack of endurance after repetitive use.  Intervertebral disc 
syndrome was noted.  Neurological examination showed 
neuralgia of the left sciatic nerve.  There was sensory 
dysfunction demonstrated by radiating pain without objective 
sensory loss of sciatic nerve function.  There was no motor 
dysfunction.  There was decreased sensation and decreased 
vibration in both feet.  It was noted that the Veteran's 
various service-connected disorders, particularly his sensory 
peripheral neuropathy secondary to diabetes mellitus, 
impacted his ability to walk.  He reported claudication of 
the lower extremities after walking about 150 yards on level 
ground at 2 miles an hour.

Additional VA examination (primarily for his diabetes 
mellitus) was accomplished in May 2009.  The Veteran reported 
no episodes of diabetic ketoacidosis which required 
hospitalization.  He was treated with oral medication and 
insulin, each administered two times per day.  He described 
progressive loss of strength in the arms and legs and 
tingling and numbness in the hands and feet.  He described 
blurred vision and bleeding behind the right eye.  He 
described symptoms of claudication after walking 200 yards.  
There was calf pain at rest.  His impotency began 2 years 
earlier.  The examination of the right eye showed retinopathy 
with finding of only a few tiny hemorrhages.  Examination of 
the left eye was normal.  His best corrected vision was 
20/20, bilaterally.  

In summary, the objective evidence of record shows that the 
Veteran has a 12th grade education and most recently worked 
as a custodian for approximately 13 years prior to his 
retirement in 2006.  The Veteran has provided competent 
statements that he experiences significant lower extremity 
pain (legs and feet) associated with his chronic low back 
pain with radiculopathy and peripheral neuropathy.  Although 
there is no medical opinion indicating unemployability due to 
his service-connected disabilities, based upon the 
limitations on the Veteran's activities caused by his back 
and lower extremity disorders, his lack of higher education, 
and his employment history which includes work requiring some 
physical exertion (i.e., custodian), the Board finds that the 
fair preponderance of the evidence indicates that the Veteran 
is unable to obtain or maintain substantially gainful 
employment due to his service-connected disabilities.  
Accordingly, with resolution of all reasonable doubt in the 
Veteran's favor, entitlement to TDIU is warranted.


ORDER

Entitlement to TDIU is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


